DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/752,748 filed on January 27, 2020.  Claims 1 to 20 are currently pending with the application.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 17 recite the limitation “the selected target query” in lines 6 and 5, respectively. 
There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 10, and 19 recite determining an association relationship between a question and a query system.
The limitation of determining, which specifically recites “determining an association relationship between the question and a query system from the group of query systems, based on an association between an attribute of the question and the query system of the group of query systems, wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question, and wherein the attribute is used for selecting the query system for answering the question and one or more further questions that are determined to be similar to the question”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by one or more processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by one or more processors” language, “determining”, in the context of this claim encompasses the user mentally, or with the aid of pen and paper, determining or identifying a correlation between a question and a query system, by using attributes associated with the question, in order to identify which query system would be the most appropriate for answering the question.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “receiving a question that is to be processed by a group of query systems”, “obtaining a group of answers to the question from the group of query systems, wherein the group of answers comprise an answer to the question from each of the query systems associated with the group of query systems”, “the association relationship is determined using machine learning”, “in response to receiving the one or more further questions, directing the one or more further questions to at least one query system from the group of query systems based on the determined association relationship”, “one or more processors”, “one or more computer-readable memories”, and “one or more computer-readable tangible storage devices”.  The limitations “receiving a question that is to be processed by a group of query systems”, and “obtaining a group of answers to the question from the group of query systems, wherein the group of answers comprise an answer to the question from each of the query systems associated with the group of query systems” amount to data-gathering steps, and is considered to be insignificant extra-solution activity (See MPEP 2106.05(g)).  The limitations “the association relationship is determined using machine learning”, one or more processors, one or more computer-readable memories, and one or more computer-readable tangible storage devices in these steps are recited at a high-level of generality, and amount to no more than mere instructions to apply the exception using generic computer components, because it does no more than invoking computers or other machinery merely as a tool to perform an existing process.  Finally, the limitation “in response to receiving the one or more further questions, directing the one or more further questions to at least one query system from the group of query systems based on the determined association relationship” amounts to data-transmitting steps and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering and data transmitting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (iv)Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining, by one or more processors, a satisfaction level of a user to the answer from user feedback; and determining, by one or more processors, the association between the attribute of the question and the query system from which the answer is provided based on the determined satisfaction level”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “increasing, by one or more processors, the association in response to the satisfaction level being positive”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.
Claim 4 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “decreasing, by one or more processors, the association in response to the satisfaction level being negative”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.
Claim 5 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “obtaining, by one or more processors, the attribute of the question based on a semantic analysis to the question”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.
Claim 6 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “receiving, by one or more processors, a further question that is to be processed by the group of query systems;
directing, by one or more processors, the further question to the group of query systems based on the determined association relationship; and sending, by one or more processors, answers from the group of query systems to the user from which the question is received”, which amounts to data-gathering steps, and data-transmission steps, that are considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and that are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Claim 7 is dependent on claim 6 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “directing, by one or more processors, the further question to a plurality of query systems in the group of query systems in response to associations between an attribute of the further question and the group of query systems being below a predetermined threshold”, which further elaborates on the abstract idea, and where the directing limitation amounts to data-transmission steps, that are considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and that are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, does not amount to significantly more.
Claim 8 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “receiving, by one or more processors, a further question that is to be processed by the group of query systems;
selecting, by one or more processors, a target query system from the group of query systems based on the determined association relationship; and providing, by one or more processors, a further answer to the further question from the selected target query to the user from which the further question is received”, which further elaborates on the abstract idea, and includes further data-gathering steps, and data-transmission steps, steps considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The additional elements including the data gathering steps, and data-transmission steps are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Claim 9 is dependent on claim 8 and includes all the limitations of claim 1.  Therefore, claim 9 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “selecting, by one or more processors, the target query system in response to an association between an attribute of the further question and the target query system being above a predetermined threshold”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 12 to 18, and 20 since they recite similar limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 6, 8, 10 to 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. Publication No. 2018/0293484) hereinafter Wang, and further in view of Brown et al. (U.S. Publication No. 2019/0102064) hereinafter Brown.
As to claim 1:
Wang discloses:
A computer-implemented method, comprising:
receiving, by one or more processors, a question that is to be processed by a group of query systems [Paragraph 0046 teaches receiving a query from a user, and selecting a first set of virtual assistants to poll with the query];
obtaining, by one or more processors, a group of answers to the question from the group of query systems, wherein the group of answers comprise an answer to the question from each of the query systems associated with the group of query systems [Paragraph 0046 teaches obtaining responses from the plurality of virtual assistants]; and
determining, by one or more processors, an association relationship between the question and a query system from the group of query systems [Paragraph 0069 teaches associating each of the multiple virtual assistants to at least one category associated with the query/question], and wherein the association relationship is based on an association between an attribute of the question and the query system of the group of query systems and wherein the attribute is used for selecting the query system for answering the question and one or more further questions that are determined to be similar to the question [Paragraph 0056 teaches storing data relating to presenting a response to a query and indicating a responding virtual assistant from one of a plurality of virtual assistants; Paragraph 0128 teaches identifying the virtual assistant as a primary provider of responses for the specific category associated with the query, ranking the virtual assistants associated with the query’s information category, and selecting the virtual assistants to answer the query; Paragraph 0048 teaches next time the user makes a query in the same domain or category, the preferred virtual assistant for the category will be polled; Paragraph 0098 teaches identifying a query category for the received query, and selecting the virtual assistants belonging to the same information category as the query]; and 
and in response to receiving the one or more further questions, directing the one or more further questions to at least one query system from the group of query systems based on the determined association relationship [Paragraph 0048 teaches next time the user makes a query in the same domain or category, the preferred virtual assistant for the category will be polled; Paragraph 0098 teaches identifying a query category for the received query, and selecting the virtual assistants belonging to the same information category as the query].
Wang does not appear to expressly disclose the association relationship is determined using machine learning, wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question.
Brown discloses:
the association relationship is determined using machine learning [Paragraph 0055 teaches the user characteristic learning module may be configured to observe user activity and attempt to learn characteristics about a user, and may learn any number of characteristics about the user over time; Paragraph 0057 teaches the context module may be configured to determine one or more pieces of contextual information, which may be used to determine an intent or meaning of a user’s input, and to determine a task to be performed or a response to provide back to the user, where the contextual information may also be used to learn characteristics about a user, and may be used by the virtual assistant characteristic module to customize a virtual assistant team, and to manage output of virtual assistants to users and to control conversations between virtual assistants, therefore, association relationship is determined using the learning module, hence, using machine learning], wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question [Paragraph 0066 teaches contextual information includes a time of day or date (e.g., a time of day at which a user provides input to a virtual assistant); Paragraph 0068 teaches contextual information includes location information describing a previous, current, or future location of a user or device associated with the user, e.g., a geo-location of a device through which the user provides the query; Paragraph 0083 teaches contextual information includes search information describing search input received from a user and search output provided to the user (e.g., a user searched for “luxury cars,” and 45 search results were returned); Paragraph 0110 teaches identifying virtual assistants to be output to end-users, where based on the conversation information, the location of the user, and identifying a scheduled flight in the user’s calendar, the virtual assistant output module may determine which virtual assistant should be output to answer questions, or to be presented to the user when the user interacts with a smart device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by determining the association relationship using machine learning, wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question, as taught by Brown [Paragraph 0055, 0057, 0066, 0083], because both applications are directed to providing automated responses to user queries using virtual assistants, and identifying the virtual assistants that will provide more relevant results; determining the associations by using machine learning, and based on different factors and user context improves the determination of which virtual assistant to trigger for user interaction, which increases relevancy of answers, user customization, and creates a rich user experience that adapts to different contexts (See Brown Para[0028], [0030]).
As to claim 2:
Wang discloses:
wherein the determining the association relationship further comprises:
determining, by one or more processors, a satisfaction level of a user to the answer from user feedback [Paragraph 0126 teaches determining whether the user is unsatisfied with the response; Paragraph 0128 teaches identifying user satisfaction with the response]; and
determining, by one or more processors, the association between the attribute of the question and the query system from which the answer is provided based on the determined satisfaction level [Paragraph 0099 teaches associating a virtual assistant with a particular category based on the acceptability of responses provided by the virtual assistant, as determined using a response quality score; Paragraph 0076 teaches response quality score may be based may be based on user feedback; Paragraph 0128 teaches based on the feedback, associating the virtual assistant with the query category; Paragraph 0129 teaches determining, from the user feedback, that the user desires to designate a particular virtual assistant for a particular information category, and associating the virtual assistant with the category].

As to claim 3:
Wang discloses:
increasing, by one or more processors, the association in response to the satisfaction level being positive [Paragraph 0128 teaches based on the user feedback, identifying the virtual assistant as a primary provider of responses for the specific category associated with the query, and further ranking, e.g., prioritizing the virtual assistants associated with the query’s information category, hence, increasing the ranking or association based on the user’s satisfaction; Paragraph 0129 teaches determining, from the user feedback, that the user desires to designate a particular virtual assistant for a particular information category, and placing the virtual assistant in the role of preferred virtual assistant for the category, therefore, identifying a positive satisfaction level].

As to claim 4:
Wang discloses:
decreasing, by one or more processors, the association in response to the satisfaction level being negative [Paragraph 0129 teaches determining from the user feedback that the user desires to remove a particular virtual assistant from the category, and removing the virtual assistant from the role of preferred virtual assistant for the particular category, hence, detecting a negative satisfaction level, and decreasing the association of the virtual assistant].

As to claim 5:
Wang discloses:
obtaining, by one or more processors, the attribute of the question based on a semantic analysis to the question [Paragraph 0098 teaches identifying a query category for the received query by keywords processing, phrasing, or natural language processing].

As to claim 6:
Wang discloses:
receiving, by one or more processors, a further question that is to be processed by the group of query systems [Paragraph 0110 teaches receiving a query to be processed by a plurality of virtual assistants];
directing, by one or more processors, the further question to the group of query systems based on the determined association relationship [Paragraph 0110 teaches selecting a first set of the virtual assistants based on the query category, by identifying an information category to which the query belongs, and selecting only virtual assistants are associated with the identified category]; and
sending, by one or more processors, answers from the group of query systems to the user from which the question is received [Paragraph 0112 teaches presenting the query responses to the user, and presenting with each response, an indicator of the virtual assistant providing the response].

As to claim 8:
Wang discloses:
receiving, by one or more processors, a further question that is to be processed by the group of query systems [Paragraph 0066 teaches receiving a spoken query];
selecting, by one or more processors, a target query system from the group of query systems based on the determined association relationship [Paragraph 0066 teaches selecting a first set of virtual assistants to be included for polling the query, based on the association between the virtual assistants and the query category]; and
providing, by one or more processors, a further answer to the further question from the selected target query to the user from which the further question is received [Paragraph 0068 teaches presenting a response to the query].

As to claim 10:
Wang discloses:
A computer system, comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more computer-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising:
receiving a question that is to be processed by a group of query systems [Paragraph 0046 teaches receiving a query from a user, and selecting a first set of virtual assistants to poll with the query];
obtaining a group of answers to the question from the group of query systems, wherein the group of answers comprise an answer to the question from each of the query systems associated with the group of query systems [Paragraph 0046 teaches obtaining responses from the plurality of virtual assistants]; and
determining an association relationship between the question and a query system from the group of query systems [Paragraph 0069 teaches associating each of the multiple virtual assistants to at least one category associated with the query/question], and wherein the association relationship is based on an association between an attribute of the question and the query system of the group of query systems and wherein the attribute is used for selecting the query system for answering the question and one or more further questions that are determined to be similar to the question [Paragraph 0056 teaches storing data relating to presenting a response to a query and indicating a responding virtual assistant from one of a plurality of virtual assistants; Paragraph 0128 teaches identifying the virtual assistant as a primary provider of responses for the specific category associated with the query, ranking the virtual assistants associated with the query’s information category, and selecting the virtual assistants to answer the query; Paragraph 0048 teaches next time the user makes a query in the same domain or category, the preferred virtual assistant for the category will be polled; Paragraph 0098 teaches identifying a query category for the received query, and selecting the virtual assistants belonging to the same information category as the query]; and 
and in response to receiving the one or more further questions, directing the one or more further questions to at least one query system from the group of query systems based on the determined association relationship [Paragraph 0048 teaches next time the user makes a query in the same domain or category, the preferred virtual assistant for the category will be polled; Paragraph 0098 teaches identifying a query category for the received query, and selecting the virtual assistants belonging to the same information category as the query].
Wang does not appear to expressly disclose the association relationship is determined using machine learning, wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question.
Brown discloses:
the association relationship is determined using machine learning [Paragraph 0055 teaches the user characteristic learning module may be configured to observe user activity and attempt to learn characteristics about a user, and may learn any number of characteristics about the user over time; Paragraph 0057 teaches the context module may be configured to determine one or more pieces of contextual information, which may be used to determine an intent or meaning of a user’s input, and to determine a task to be performed or a response to provide back to the user, where the contextual information may also be used to learn characteristics about a user, and may be used by the virtual assistant characteristic module to customize a virtual assistant team, and to manage output of virtual assistants to users and to control conversations between virtual assistants, therefore, association relationship is determined using the learning module, hence, using machine learning], wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question [Paragraph 0066 teaches contextual information includes a time of day or date (e.g., a time of day at which a user provides input to a virtual assistant); Paragraph 0068 teaches contextual information includes location information describing a previous, current, or future location of a user or device associated with the user, e.g., a geo-location of a device through which the user provides the query; Paragraph 0083 teaches contextual information includes search information describing search input received from a user and search output provided to the user (e.g., a user searched for “luxury cars,” and 45 search results were returned); Paragraph 0110 teaches identifying virtual assistants to be output to end-users, where based on the conversation information, the location of the user, and identifying a scheduled flight in the user’s calendar, the virtual assistant output module may determine which virtual assistant should be output to answer questions, or to be presented to the user when the user interacts with a smart device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by determining the association relationship using machine learning, wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question, as taught by Brown [Paragraph 0055, 0057, 0066, 0083], because both applications are directed to providing automated responses to user queries using virtual assistants, and identifying the virtual assistants that will provide more relevant results; determining the associations by using machine learning, and based on different factors and user context improves the determination of which virtual assistant to trigger for user interaction, which increases relevancy of answers, user customization, and creates a rich user experience that adapts to different contexts (See Brown Para[0028], [0030]).

As to claim 11:
Wang discloses:
wherein the determining the association relationship further comprises:
determining a satisfaction level of a user to the answer from user feedback [Paragraph 0126 teaches determining whether the user is unsatisfied with the response; Paragraph 0128 teaches identifying user satisfaction with the response]; and
determining the association between the attribute of the question and the query system from which the answer is provided based on the determined satisfaction level [Paragraph 0099 teaches associating a virtual assistant with a particular category based on the acceptability of responses provided by the virtual assistant, as determined using a response quality score; Paragraph 0076 teaches response quality score may be based may be based on user feedback; Paragraph 0128 teaches based on the feedback, associating the virtual assistant with the query category; Paragraph 0129 teaches determining, from the user feedback, that the user desires to designate a particular virtual assistant for a particular information category, and associating the virtual assistant with the category].

As to claim 12:
Wang discloses:
increasing the association in response to the satisfaction level being positive [Paragraph 0128 teaches based on the user feedback, identifying the virtual assistant as a primary provider of responses for the specific category associated with the query, and further ranking, e.g., prioritizing the virtual assistants associated with the query’s information category, hence, increasing the ranking or association based on the user’s satisfaction; Paragraph 0129 teaches determining, from the user feedback, that the user desires to designate a particular virtual assistant for a particular information category, and placing the virtual assistant in the role of preferred virtual assistant for the category, therefore, identifying a positive satisfaction level].

As to claim 13:
Wang discloses:
decreasing the association in response to the satisfaction level being negative [Paragraph 0129 teaches determining from the user feedback that the user desires to remove a particular virtual assistant from the category, and removing the virtual assistant from the role of preferred virtual assistant for the particular category, hence, detecting a negative satisfaction level, and decreasing the association of the virtual assistant].

As to claim 14:
Wang discloses:
obtaining the attribute of the question based on a semantic analysis to the question [Paragraph 0098 teaches identifying a query category for the received query by keywords processing, phrasing, or natural language processing].

As to claim 15:
Wang discloses:
receiving a further question that is to be processed by the group of query systems [Paragraph 0110 teaches receiving a query to be processed by a plurality of virtual assistants];
directing the further question to the group of query systems based on the determined association relationship [Paragraph 0110 teaches selecting a first set of the virtual assistants based on the query category, by identifying an information category to which the query belongs, and selecting only virtual assistants are associated with the identified category]; and
sending answers from the group of query systems to the user from which the question is received [Paragraph 0112 teaches presenting the query responses to the user, and presenting with each response, an indicator of the virtual assistant providing the response].

As to claim 17:
Wang discloses:
receiving a further question that is to be processed by the group of query systems [Paragraph 0066 teaches receiving a spoken query];
selecting a target query system from the group of query systems based on the determined association relationship [Paragraph 0066 teaches selecting a first set of virtual assistants to be included for polling the query, based on the association between the virtual assistants and the query category]; and
providing a further answer to the further question from the selected target query to the user from which the further question is received [Paragraph 0068 teaches presenting a response to the query].

As to claim 19:
Wang discloses:
A computer program product, comprising:
one or more computer-readable storage devices and program instructions stored on at least one of the one or more computer-readable storage devices, the program instructions executable by a processor, the program instructions comprising:
receiving a question that is to be processed by a group of query systems [Paragraph 0046 teaches receiving a query from a user, and selecting a first set of virtual assistants to poll with the query];
obtaining a group of answers to the question from the group of query systems, wherein the group of answers comprise an answer to the question from each of the query systems associated with the group of query systems [Paragraph 0046 teaches obtaining responses from the plurality of virtual assistants]; and
determining an association relationship between the question and a query system from the group of query systems [Paragraph 0069 teaches associating each of the multiple virtual assistants to at least one category associated with the query/question], and wherein the association relationship is based on an association between an attribute of the question and the query system of the group of query systems and wherein the attribute is used for selecting the query system for answering the question and one or more further questions that are determined to be similar to the question [Paragraph 0056 teaches storing data relating to presenting a response to a query and indicating a responding virtual assistant from one of a plurality of virtual assistants; Paragraph 0128 teaches identifying the virtual assistant as a primary provider of responses for the specific category associated with the query, ranking the virtual assistants associated with the query’s information category, and selecting the virtual assistants to answer the query; Paragraph 0048 teaches next time the user makes a query in the same domain or category, the preferred virtual assistant for the category will be polled; Paragraph 0098 teaches identifying a query category for the received query, and selecting the virtual assistants belonging to the same information category as the query]; and 
and in response to receiving the one or more further questions, directing the one or more further questions to at least one query system from the group of query systems based on the determined association relationship [Paragraph 0048 teaches next time the user makes a query in the same domain or category, the preferred virtual assistant for the category will be polled; Paragraph 0098 teaches identifying a query category for the received query, and selecting the virtual assistants belonging to the same information category as the query].
Wang does not appear to expressly disclose the association relationship is determined using machine learning, wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question.
Brown discloses:
the association relationship is determined using machine learning [Paragraph 0055 teaches the user characteristic learning module may be configured to observe user activity and attempt to learn characteristics about a user, and may learn any number of characteristics about the user over time; Paragraph 0057 teaches the context module may be configured to determine one or more pieces of contextual information, which may be used to determine an intent or meaning of a user’s input, and to determine a task to be performed or a response to provide back to the user, where the contextual information may also be used to learn characteristics about a user, and may be used by the virtual assistant characteristic module to customize a virtual assistant team, and to manage output of virtual assistants to users and to control conversations between virtual assistants, therefore, association relationship is determined using the learning module, hence, using machine learning], wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question [Paragraph 0066 teaches contextual information includes a time of day or date (e.g., a time of day at which a user provides input to a virtual assistant); Paragraph 0068 teaches contextual information includes location information describing a previous, current, or future location of a user or device associated with the user, e.g., a geo-location of a device through which the user provides the query; Paragraph 0083 teaches contextual information includes search information describing search input received from a user and search output provided to the user (e.g., a user searched for “luxury cars,” and 45 search results were returned); Paragraph 0110 teaches identifying virtual assistants to be output to end-users, where based on the conversation information, the location of the user, and identifying a scheduled flight in the user’s calendar, the virtual assistant output module may determine which virtual assistant should be output to answer questions, or to be presented to the user when the user interacts with a smart device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by determining the association relationship using machine learning, wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question, as taught by Brown [Paragraph 0055, 0057, 0066, 0083], because both applications are directed to providing automated responses to user queries using virtual assistants, and identifying the virtual assistants that will provide more relevant results; determining the associations by using machine learning, and based on different factors and user context improves the determination of which virtual assistant to trigger for user interaction, which increases relevancy of answers, user customization, and creates a rich user experience that adapts to different contexts (See Brown Para[0028], [0030]).

As to claim 20:
Wang discloses:
wherein the determining the association relationship, further comprises:
determining a satisfaction level of a user to the answer from the user feedback [Paragraph 0126 teaches determining whether the user is unsatisfied with the response; Paragraph 0128 teaches identifying user satisfaction with the response]; and
determining the association between the attribute of the question and the query system from which the answer is provided based on the determined satisfaction level [Paragraph 0099 teaches associating a virtual assistant with a particular category based on the acceptability of responses provided by the virtual assistant, as determined using a response quality score; Paragraph 0076 teaches response quality score may be based may be based on user feedback; Paragraph 0128 teaches based on the feedback, associating the virtual assistant with the query category; Paragraph 0129 teaches determining, from the user feedback, that the user desires to designate a particular virtual assistant for a particular information category, and associating the virtual assistant with the category].

Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. Publication No. 2018/0293484) hereinafter Wang, in view of Brown et al. (U.S. Publication No. 2019/0102064) hereinafter Brown, and further in view of Souche et al. (.S. Publication No. 2017/0242860) hereinafter Souche.
As to claim 7:
Wang discloses all the limitations as set forth in the rejections of claim 6 above, but does not appear to expressly disclose directing, by one or more processors, the further question to a plurality of query systems in the group of query systems in response to associations between an attribute of the further question and the group of query systems being below a predetermined threshold.
Souche discloses:
directing, by one or more processors, the further question to a plurality of query systems in the group of query systems in response to associations between an attribute of the further question and the group of query systems being below a predetermined threshold [Paragraph 0008 teaches identifying a virtual assistant by comparing the virtual assistant’s expert score with a threshold value; Paragraph 0018 teaches generating an expert score for each virtual assistant based on the virtual assistant’s knowledge of each respective topics; Paragraph 0045 teaches filtering out one or more of the virtual assistants that are not capable of responding to queries relating to some or all the extracted topics, or that have a relatively low expertise in relation to the topics, and transmitting the query to the subset of remaining virtual assistants].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by directing, by one or more processors, the further question to a plurality of query systems in the group of query systems in response to associations between an attribute of the further question and the group of query systems being below a predetermined threshold, as taught by Souche [Paragraph 0008, 0018, 0045], because both applications are directed to providing automated responses to user queries using virtual assistants, and identifying the virtual assistants that will provide more relevant results; by identifying a subset of virtual assistants to be interrogated with the query based on an expert score and threshold, the number of assistants to be interrogated, and the number of received responses, will be reduced when compared to a case in which all virtual assistants are interrogated, which leads to the technical advantage of reducing processing requirements and energy consumption in the system (See Souche Para[0077]).



As to claim 9:
Wang discloses all the limitations as set forth in the rejections of claim 8 above, but does not appear to expressly disclose selecting, by one or more processors, the target query system in response to an association between an attribute of the further question and the target query system being above a predetermined threshold.
Souche discloses:
selecting, by one or more processors, the target query system in response to an association between an attribute of the further question and the target query system being above a predetermined threshold [Paragraph 0008 teaches identifying a virtual assistant by comparing the virtual assistant’s expert score with a threshold value; Paragraph 0018 teaches generating an expert score for each virtual assistant based on the virtual assistant’s knowledge of each respective topics; Paragraph 0063 teaches comparing each virtual assistant’s expert score with a threshold value, to select the virtual assistants corresponding to those for which the threshold is exceeded].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by selecting, by one or more processors, the target query system in response to an association between an attribute of the further question and the target query system being above a predetermined threshold, as taught by Souche [Paragraph 0008, 0018, 0063], because both applications are directed to providing automated responses to user queries using virtual assistants, and identifying the virtual assistants that will provide more relevant results; by identifying a subset of virtual assistants to be interrogated with the query based on an expert score and threshold, the number of assistants to be interrogated, and the number of received responses, will be reduced when compared to a case in which all virtual assistants are interrogated, which leads to the technical advantage of reducing processing requirements and energy consumption in the system (See Souche Para[0077]).

As to claim 16:
Wang discloses all the limitations as set forth in the rejections of claim 15 above, but does not appear to expressly disclose directing, by one or more processors, the further question to a plurality of query systems in the group of query systems in response to associations between an attribute of the further question and the group of query systems being below a predetermined threshold.
Souche discloses:
directing, by one or more processors, the further question to a plurality of query systems in the group of query systems in response to associations between an attribute of the further question and the group of query systems being below a predetermined threshold [Paragraph 0008 teaches identifying a virtual assistant by comparing the virtual assistant’s expert score with a threshold value; Paragraph 0018 teaches generating an expert score for each virtual assistant based on the virtual assistant’s knowledge of each respective topics; Paragraph 0045 teaches filtering out one or more of the virtual assistants that are not capable of responding to queries relating to some or all the extracted topics, or that have a relatively low expertise in relation to the topics, and transmitting the query to the subset of remaining virtual assistants].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by directing, by one or more processors, the further question to a plurality of query systems in the group of query systems in response to associations between an attribute of the further question and the group of query systems being below a predetermined threshold, as taught by Souche [Paragraph 0008, 0018, 0045], because both applications are directed to providing automated responses to user queries using virtual assistants, and identifying the virtual assistants that will provide more relevant results; by identifying a subset of virtual assistants to be interrogated with the query based on an expert score and threshold, the number of assistants to be interrogated, and the number of received responses, will be reduced when compared to a case in which all virtual assistants are interrogated, which leads to the technical advantage of reducing processing requirements and energy consumption in the system (See Souche Para[0077]).

As to claim 18:
Wang discloses all the limitations as set forth in the rejections of claim 17 above, but does not appear to expressly disclose selecting, by one or more processors, the target query system in response to an association between an attribute of the further question and the target query system being above a predetermined threshold.
Souche discloses:
selecting, by one or more processors, the target query system in response to an association between an attribute of the further question and the target query system being above a predetermined threshold [Paragraph 0008 teaches identifying a virtual assistant by comparing the virtual assistant’s expert score with a threshold value; Paragraph 0018 teaches generating an expert score for each virtual assistant based on the virtual assistant’s knowledge of each respective topics; Paragraph 0063 teaches comparing each virtual assistant’s expert score with a threshold value, to select the virtual assistants corresponding to those for which the threshold is exceeded].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by selecting, by one or more processors, the target query system in response to an association between an attribute of the further question and the target query system being above a predetermined threshold, as taught by Souche [Paragraph 0008, 0018, 0063], because both applications are directed to providing automated responses to user queries using virtual assistants, and identifying the virtual assistants that will provide more relevant results; by identifying a subset of virtual assistants to be interrogated with the query based on an expert score and threshold, the number of assistants to be interrogated, and the number of received responses, will be reduced when compared to a case in which all virtual assistants are interrogated, which leads to the technical advantage of reducing processing requirements and energy consumption in the system (See Souche Para[0077]).

Response to Arguments
	This is in response to arguments filed on March 9, 2022.  Applicant’s arguments have been respectfully and carefully considered.
Claim Rejections - 35 USC § 112
	Applicant’s arguments have been fully and respectfully considered, but are not persuasive.
In regards to claims 8 and 17, Applicant “asserts that there is proper antecedent basis for the phrase “the selected target query system”. Specifically claims 8 and 17 recite “selecting, by one or more processors, a target query system from the group of query systems” and “selecting a target query system from the group of query systems,” respectively. Therefore, “the selected target query system” in both claims refers back to the step of selecting a target query system. The Applicant asserts that this is proper claiming form which does not warrant a rejection for lack of antecedent basis”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully points out that Applicant appears to have misread the limitations and rejections of claims 8 and 17.  As explained in the restated 112 rejections above, claims 8 and 17 as presently presented recite the limitation “the selected target query” in lines 6 and 5, respectively (not “the selected target query system”).  Therefore, there is insufficient antecedent basis for this limitation in the claims. Rejections under 35 USC § 112 are hereby sustained.

Claim Rejections - 35 USC § 101
	Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.
	In regards to claim 1, Applicant further argues that “the claimed is specifically directed to improvements to the technical field of Question Answering Systems by providing an optimal response to a received query, for example, based on a process that may provide the received query to the best query system (out of a plurality of query systems) to answer the received query based on information in the received query”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that it is not clear, from the Applicant’s argument, what is the specific improvement in the functioning of a computer, or the improvement to another technology or technical field, that is achieved with the claimed invention.  Furthermore, it is also not apparent from the Applicant’s argument, how such improvement correlate with the claim language as presently presented.  Based on the preceding argument, it appears that the improvement is related to “providing an optimal response to a received query”.  However, it is important to keep in mind that an improvement in the judicial exception itself is not an improvement in technology.  Therefore, the claims are directed to an abstract idea without significantly more, under the “Mental Processes” grouping of abstract ideas, as further detailed in the rejections above.  101 Rejections are hereby sustained.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169